Citation Nr: 1626554	
Decision Date: 07/01/16    Archive Date: 07/14/16

DOCKET NO.  11-18 457A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent prior to June 23, 2014, and in excess of 30 percent from June 23, 2014, for service-connected left knee degenerative joint disease (DJD), residuals of left knee injury post-operative medial meniscectomy.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The Veteran had active service from May 1981 to May 1983.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from
an April 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana, wherein the RO granted entitlement to service connection for left knee DJD, residuals of left knee injury post-operative medial meniscectomy, assigning an initial evaluation of 10 percent, effective October 30, 2008.

In June 2012, the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing has been
associated with the electronic claims file.

In May 2014, this matter was remanded to the RO for additional development.  Thereafter, in a January 2015 rating decision, the RO recharacterized the Veteran's service-connected disability as left knee DJD, previously rated as left knee DJD with residuals of left knee injury post-operative medial meniscectomy, and granted an initial staged evaluation of 30 percent, effective June 23, 2014.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (where a claimant has filed a notice of disagreement as to an RO decision assigning a particular rating, a subsequent RO decision assigning a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal). 

In November and December 2015, the Veteran submitted to the Board additional evidence for consideration in connection with the claim on appeal.  In June 2016, the Veteran's representative provided a waiver of RO jurisdiction of such evidence. The Board accepts this evidence for inclusion in the record on appeal.  38 C.F.R. § 20.1304 (2015).


FINDINGS OF FACT

1.  For the rating period from October 30, 2008 through June 22, 2014, the Veteran's service-connected left knee DJD, residual of left knee injury post-operative medial meniscectomy, was manifested by pain productive of limitation of motion.

2.  Throughout the rating period on appeal from October 30, 2008, service-connected residuals of left knee medial meniscectomy have been manifested by symptoms (separate and distinct from limitation of motion) including swelling, positive McMurray's test, objective evidence of tenderness and guarding of movement, and mild to moderate antalgic gait on weight bearing on the left side.

3.  From June 23, 2014, the Veteran's service-connected left knee DJD has been manifested by extension essentially limited to 30 degrees based on consideration of painful motion and functional loss. 


CONCLUSIONS OF LAW

1.  For the rating period from October 30, 2008 through June 22, 2014, the criteria for an initial evaluation in excess of 10 percent for left knee DJD, residual of left knee injury post-operative medial meniscectomy, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010 (2015).

2.  Throughout the rating period on appeal from October 30, 2008, the criteria for the assignment of an initial separate rating of 10 percent, but no higher, for symptomatic removal of semilunar cartilage, residual of service-connected left knee injury, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5259 (2015).

3.  For the rating period from June 23, 2014, the criteria for a rating of 40 percent, but no higher, for left knee DJD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003-5261 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's duty to notify under the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159(b)(1) (2015), does not apply to this initial rating case.  38 C.F.R. § 3.159(b)(3) (2015).  VA's duty to notify under 38 U.S.C.A. §§ 5104 and 7105 (West 2002) have been met as the Veteran was provided a copy of the rating decision and statement of the case.  

The duty to assist the Veteran has been satisfied in this case.  VA has obtained service treatment records, service personnel records, and all identified private treatment records.  It has afforded the Veteran the opportunity to present testimony, written statements, and evidence.  Moreover, the Veteran has been afforded VA examinations in March 2009, February 2012, and June 2014.  While the Veteran asserted that the April 2012 VA examiner's findings that his left knee had full extension and that his primary functional limitation was fatigue were inaccurate, the Board has determined that each examination was thorough and adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Specifically, the VA examiners took into account the Veteran's statements and treatment records, which allowed for a fully-informed evaluation of Veteran's service-connected left knee disability during the appeal period.  Id.

As mentioned above, the Veteran testified at a June 2012 Board video conference hearing before the undersigned VLJ.  During the hearing, the VLJ identified the issue on appeal, and solicited information as to the potential existence of any outstanding relevant evidence.  The Veteran has neither asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2) (2015) nor identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that the VLJ complied with the duties set forth in 38 C.F.R. 3.103(c)(2) (2015), consistent with Bryant v. Shinseki, 23 Vet. App. 488 (2010), and that any error in notice provided during the Veteran's hearing constitutes harmless error.

The appellant's claim was previously before the Board in May 2014 and remanded for additional evidentiary development.  The requested development was completed as directed and the Veteran's claim is now before the Board for final appellate consideration.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006).

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2015).  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2015).  In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2015).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; see also Peyton v. Derwinski, 1 Vet. App. 282 (1991).  

When service connection has been in effect for many years, the primary concern for the Board is the current level of disability.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where the question for consideration is entitlement to a higher initial rating since the grant of service connection, evaluation of the medical evidence since the grant of service connection to consider the appropriateness of "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) is required.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).

For the time period from October 30, 2008 through June 22, 2014, the Veteran's service-connected left knee DJD, residuals of left knee injury post-operative medial meniscectomy, was evaluated as 10 percent disabling pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5010 (2015).  From June 23, 2014, the Veteran's service-connected left knee DJD has been evaluated as 30 percent disabling pursuant to 38 C.F.R. § 4.71a, Diagnostic Codes 5003-5261 (2015).  

Arthritis, due to trauma, substantiated by x-ray findings, is to be rated as degenerative arthritis under Diagnostic Code 5003.  38 C.F.R. § 4.71a, Diagnostic Code 5010.  Diagnostic Code 5003 provides that degenerative arthritis that is established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved. When there is some limitation of motion of the specific joint or joints involved that is noncompensable (0 percent) under the appropriate diagnostic codes, Diagnostic Code 5003 provides a rating of 10 percent for each such major joint (like the knee, see 38 C.F.R. § 4.45 ) or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  However, for degenerative arthritis that is established by x-ray findings, when there is no limitation of motion of the specific joint or joints that involve degenerative arthritis, Diagnostic Code 5003 provides a 20 percent rating for degenerative arthritis with X-ray evidence of involvement of 2 or more major joints, with occasional incapacitating exacerbations, and a 10 percent rating when there are no incapacitating episodes.

Under Diagnostic Code 5258, a 20 percent rating is available for dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint.  

Under Diagnostic Code 5259, a 10 percent rating is warranted for removal of semilunar cartilage, symptomatic.  "Semilunar cartilage" is defined as either of the crescent-shaped wedges of fibrocartilage found in the knee. The meniscus is a crescent-shaped wedge of fibrocartilage.  See Dorland's Illustrated Medical Dictionary 1127 (30th ed. 2003).

The rating criteria provided for limitation of motion of the knee and leg are found at 38 C.F.R. § 4.71a, Diagnostic Codes 5260 and 5261.  Diagnostic Code 5260 provides ratings for limitation of flexion.  Flexion of either leg limited to 60 degrees is noncompensable, flexion limited to 45 degrees merits a 10 percent rating, limitation of flexion to 30 degrees warrants a 20 percent evaluation, and a 30 percent evaluation requires that flexion be limited to 15 degrees.  Diagnostic Code 5261 provides ratings of 0 percent for extension limited to 5 degrees, 10 percent for extension limited to 10 degrees, 20 percent for extension limited to 15 degrees, 30 percent for extension limited to 20 degrees, 40 percent for extension limited to 30 degrees, and 50 percent for extension limited to 45 degrees.  

For rating purposes, normal range of motion of the knee is from zero to 140 degrees.  See 38 C.F.R. § 4.71a, Plate II (2015).

VA Office of General Counsel has provided guidance concerning increased rating claims for knee disorders.  Separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition was not "duplicative of or overlapping with the symptomatology" of the other condition.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  

VA General Counsel held that a veteran who has arthritis and instability of the knee may be rated separately under Diagnostic Codes 5003 and 5257, provided that a separate rating must be based upon additional disability.  VAOPGCPREC 23-97 (July 1, 1997).  When a knee disorder is already rated under Diagnostic Code 5257, the veteran must also have limitation of motion under Diagnostic Code 5260 or 5261 in order to obtain a separate rating for arthritis.  If the veteran does not at least meet the criteria for a zero percent rating under either of those codes, there is no additional disability for which a rating may be assigned. 

In VAOPGCPREC 9-98, the VA General Counsel also held that if a veteran has a disability rating under Diagnostic Code 5257 for instability of the knee, and there is also X-ray evidence of arthritis, a separate rating for arthritis could also be based on painful motion under 38 C.F.R. § 4.59.  Given the findings of osteoarthritis, the General Counsel stated that the availability of a separate evaluation under Diagnostic Code 5003 in light of sections 4.40, 4.45, and 4.59 must be considered.  Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).  Absent X-ray findings of arthritis, limitation of motion should be considered under Diagnostic Codes 5260 and 5261.  Painful motion may add to the actual limitation of motion so as to warrant a rating under Diagnostic Codes 5260 or 5261. 

The VA General Counsel further noted in VAOPGCPREC 9-98 that the removal of the semilunar cartilage may involve restriction of movement caused by tears and displacements of the menisci, but that the procedure may result in complications such as reflex sympathetic dystrophy, which can produce loss of motion.  Therefore, limitation of motion is a relevant consideration under Diagnostic Code 5259, and the provisions of 4.40, 4.45, and 4.59 must be considered.  

In addition, the VA General Counsel has held that separate ratings may be assigned under Diagnostic Code 5260 and Diagnostic Code 5261 for disability of the same joint.  VAOPGCPREC 9-2004 (September 17, 2004). 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examinations on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective enervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45 (2015).

The Court has held that the RO must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss in light of 38 C.F.R. § 4.40, which requires the VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including during flare-ups.  The Board notes that the guidance provided by the Court in DeLuca must be followed in adjudicating claims where a rating under the diagnostic codes governing limitation of motion should be considered.  The Board further recognizes that the Court recently determined that pain alone does not constitute functional loss under VA regulations that evaluate disabilities based upon loss of motion.  Mitchell v. Shinseki, 25 Vet. App. 32, 38 (2011).  

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  Actually painful, unstable, or malaligned joints, due to healed injury, are as entitled to at least the minimum compensable rating for the joint.  The joints should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  38 C.F.R. § 4.59 (2015); see also Burton v. Shinseki, 25 Vet. App. 1 (2011) (holding that 38 C.F.R. § 4.59 is not limited to arthritis).

I.  For the Rating Period from October 30, 2008 through June 22, 2014

Service treatment records revealed that the Veteran had a peripheral tear of the medial third left medial meniscus and underwent left knee arthrotomy and arthroscopy as well as medial meniscectomy in 1982.

During this time period, the Veteran's service-connected left knee DJD and residuals of left knee injury post-operative medial meniscectomy has been rated as 10 percent pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5010.  

The assignment of an initial rating in excess of 10 percent for the Veteran's service-connected left knee disability under 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 5020, 5260, and 5261 is not warranted during this time period.  No more than a 10 percent rating is assignable under Diagnostic Code 5003 for arthritis affecting a major joint manifested by noncompensable limitation of motion.  In addition, at no time during this period of the Veteran's appeal has he demonstrated compensable limitation of motion in his left knee based on either limitation of extension or flexion under 38 C.F.R. § 4.71a, Diagnostic Codes 5260 and 5261.  At worst, evidence of record during this time period, including March 2009 and April 2012 VA examination reports, showed that his left knee flexion was limited to 115 degrees and extension was limited to five degrees, to include after repetitive motion and with painful motion.  Since the Veteran's left knee has never exhibited a compensable level of either limitation of flexion or extension, separate ratings are not warranted.  See VAOPGCPREC 09-2004 (September 17, 2004).

However, the Board finds that additional symptoms associated with the Veteran's service-connected left knee disability approximate impairment contemplated for the assignment of a separate 10 percent rating, under 38 C.F.R. § 4.71a, Diagnostic Code 5259, from October 30, 2008.  Evidence of record throughout the entire appeal period has shown symptoms of removal of semilunar cartilage distinct from limitation of motion, such as swelling, positive McMurray's test, objective evidence of tenderness and guarding of movement, and mild to moderate antalgic gait on weight bearing on the left side.

The Board is satisfied that this separate rating is not "pyramiding".  38 C.F.R. § 4.14 (2015).  The 10 percent rating that is currently assigned during this period for arthritis with limitation of motion is premised primarily on pain, degenerative radiological findings, and noncompensable limitation of motion.  Conversely, the separate 10 percent rating that is being assigned under Diagnostic Code 5259 is based on symptoms such as tenderness, swelling, guarding, abnormal gait, and abnormal weight bearing.

The Board further finds that there is no basis for the assignment of a higher rating based on consideration of functional loss of the left knee during this time period.   38 C.F.R. §§ 4.40, 4.45, 4.59 (2015); Deluca v. Brown, 8 Vet. App. 202, 204-06 (1995); Mitchell v. Shinseki, 25 Vet. App. 32, 38 (2011).  Indeed, as noted, even with his complaints of pain, flare-ups, and functional limitation, the Veteran has not demonstrated compensable limitation of extension or flexion of the left knee.  The evidence reflects that the currently assigned 10 percent ratings properly compensate him for the extent of functional loss resulting from symptoms like painful motion, tenderness, excess fatigability, and stiffness. The Board has considered the factors regarding pain and functional loss noted above.  Here, however, the medical findings do not show that painful motion or limitation of motion on repetitive use or during flare-ups results in functional loss warranting the assignment of any higher initial evaluation during this time period.

II.  For the Rating Period from June 23, 2014

During this time period, the Veteran's service-connected left knee disability is rated as 30 percent pursuant to 38 C.F.R. § 4.71a, Diagnostic Codes 5003-5261.  

In a June 2014 VA examination report, range of motion testing of the left knee revealed flexion ending at 105 degrees with objective evidence of painful motion beginning at 50 degrees.  It was noted that the Veteran was unable to fully extend his left knee with extension ending at -15 degrees with objective evidence of painful motion on extension beginning at 30 degrees.  Range of motion measurements after repetitive use testing revealed that the left knee had flexion ending at 100 degrees and the Veteran was unable to fully extend his left knee with extension ending at -20 degrees.  The Veteran was noted to have functional loss and/or functional impairment of the left knee, including less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, disturbance of locomotion, and interference with sitting.  The examiner indicated that the Veteran exhibited severe pain and guarding the left knee.

Additional private treatment records dated in October 2015 showed continued complaints of left knee pain, tenderness, and limitation of motion, to include inability to fully extend the left knee.  The Veteran complained of constant pain, locking sensation with ambulation, and left knee edema.  A private October 2015 left knee X-ray report revealed normal left knee with no joint effusion present, no acute findings around bony structures, well preserved joint spaces, no significant marginal spurring, and no osteochondral lesions.  The private treatment provider noted that the Veteran had very limited range of motion and a positive anterior drawer test.

As an initial matter, the Board finds that the assignment of a 40 percent rating is warranted for the Veteran's service-connected left knee disability from June 23, 2014, under 38 C.F.R. § 4.71a, Diagnostic Code 5261, due to documented findings comparable to left knee extension limited to 30 degrees based on consideration of painful motion and functional loss of the left knee during this time period.   

However, the Board finds that there is no other basis for the assignment of a higher rating based on consideration of functional loss of the left knee during this time period.   38 C.F.R. §§ 4.40, 4.45, 4.59 (2015); Deluca v. Brown, 8 Vet. App. 202, 204-06 (1995); Mitchell v. Shinseki, 25 Vet. App. 32, 38 (2011).  Indeed, as noted, even with his complaints of pain, flare-ups, and functional limitation, the Veteran has not demonstrated compensable limitation of flexion of the left knee or limitation of extension beyond 30 degrees of the left knee.  The evidence reflects that the currently assigned 40 percent and 10 percent ratings properly compensate him for the extent of functional loss resulting from symptoms like painful motion, less movement than normal, weakened movement, excess fatigability, incoordination, disturbance of locomotion, interference with sitting, and stiffness.  Furthermore, during the June 2014 VA examination report, the examiner specifically indicated that it was not possible to determine additional change in range of motion during flare-ups without resorting to mere speculation.  The examiner highlighted that the requested determinations could not be made without observing function of joints under those conditions, i.e. during flare-ups.  During this time period, evidence of record simply does not show that painful motion or limitation of motion on repetitive use or during flare-ups results in functional loss warranting the assignment of any additional increased or separate evaluation.

III.  Additional Considerations for Both Time Periods

The Board has considered the remaining diagnostic codes related to the left knee to determine whether any additional increased or separate rating is warranted for the left knee under these provisions during the entire appeal period.  None, however, are for application in this case as there is no evidence of ankylosis in the Veteran's left knee (Diagnostic Code 5256); recurrent subluxation or lateral instability (Diagnostic Code 5257); dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint (Diagnostic Code 5258); impairment of the tibia and fibula (Diagnostic Code 5262); or genu recurvatum (Diagnostic Code 5263).  

The Board has also determined that a separate, compensable evaluation is not warranted for the Veteran's left knee surgical scar under 38 C.F.R. § 4.118.  In Esteban v. Brown, 6 Vet. App. 259, 262 (1994), the Court held that evaluations for distinct disabilities resulting from the same injury could be combined so long as the symptomatology for one condition was not "duplicative of or overlapping with the symptomatology" of the other condition.  During the March 2009 VA examination report, the examiner noted that the Veteran's left knee scar was barely visible.  The April 2012 and June 2014 VA examiners each specifically marked that the Veteran's left knee scar was not painful, unstable, or had a total area greater than 39 square centimeters.  Thus, these references do not support the assignment of a separate rating for a scar located on the Veteran's left knee under the applicable rating criteria in 38 C.F.R. § 4.118.  

The Veteran submitted multiple written statements as well as testified during his June 2012 Board video conference hearing discussing the severity of his service-connected left knee disability.  In this case, the Veteran's statements are competent evidence to report his left knee symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Indeed, the medical examiners considered the Veteran's statements as to his symptoms when making their findings.  However, the evidence of record does not indicate that the assignment of any additional increased or separate evaluations are warranted based on the criteria in the Rating Schedule.  In so finding, the Board weighed the lay and medical evidence and finds more probative the medical findings specifically addressing the criteria needed for an increased rating rendered by medical professionals given their expertise in evaluating knee disorders.  Thus, evidence of increased left knee symptomatology has not been established, either through medical or lay evidence, during the appeal period.

In this case, evidence of record showed no distinct periods of time during the appeal period when the Veteran's service-connected left knee disability varied to such an extent that a rating greater or less than the ratings currently assigned would be warranted.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the assignment of higher initial evaluations for the Veteran's service-connected left knee disability, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  38 C.F.R. §§ 4.20, 4.27 (2015).  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  Nonetheless, in exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b) (2015). 

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  38 C.F.R. § 3.321(b) (2015); see Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, 572 F.3d 1366 (2009); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating [S]chedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. 

The Board finds that the Veteran's disability picture in this case is not so unusual or exceptional in nature as to render the already assigned ratings inadequate.  The Veteran's service-connected left knee disability is evaluated pursuant to 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 5259, and 5261, the criteria of which is found by the Board to specifically contemplate the level of impairment caused by the Veteran's left knee disability.  Id.  The ratings assigned are warranted for arthritis, limitation of left knee motion, and symptomatic removal of semilunar cartilage, and increased ratings are available under the rating criteria if further limitation of motion or other manifestations of the left knee disabilities are shown.  These diagnostic criteria fully and adequately describe the severity and symptomatology exhibited by the Veteran's left knee.  

When comparing his disability picture with the symptoms contemplated by the Rating Schedule, the Board finds that the Veteran's experiences are congruent with the disability picture represented by the various disability ratings assigned for the left knee.  The criteria for 10 percent and 40 percent ratings reasonably describe the Veteran's disability level and symptomatology during the appropriate time periods discussed at length above.  Consequently, the Board concludes that the assigned schedular evaluations are adequate and that referral of the Veteran's left knee claim for extraschedular consideration is not required.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 5256-5263; see also VAOGCPREC 6-96; 61 Fed. Reg. 66749 (1996).

Finally, although the Veteran has submitted evidence of a medical disability and made a claim for the highest rating possible, he has not submitted evidence of unemployability, or claimed to be unemployable due to his service-connected left knee disability.  Therefore, the question of entitlement to a total disability rating based on individual unemployability has not been raised.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001). 


ORDER

For the rating period from October 30, 2008 through June 22, 2014, entitlement to an initial evaluation in excess of 10 percent for service-connected left knee DJD, residuals of left knee injury post-operative medial meniscectomy, is denied.

From October 30, 2008, entitlement to a separate rating of 10 percent, but no higher, for symptomatic removal of semilunar cartilage, associated with the Veteran's service-connected residuals of left knee injury, is granted subject to the controlling regulations applicable to the payment of monetary benefits.

From June 23, 2014, entitlement to a 40 percent rating, but no higher, for service-connected left knee DJD, residuals of left knee injury post-operative medial meniscectomy, is granted subject to the controlling regulations applicable to the payment of monetary benefits.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


